DETAILED ACTION
This Final Office Action is in response to amendments filed 9/15/2022.
Claims 1, 11-16, 18, and 20 have been amended.
Claims 1, 2, and 4-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, new references have been applied to the amendments filed 9/15/2022 in the rejections below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2022 and 7/28/2022 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (translation of JP 2014-13951 A), hereinafter Fujii, in view of Igarashi (US 2015/0237657 A1), hereinafter Igarashi.
Claim 1
Fujii discloses the claimed vehicle (i.e. vehicle 100 depicted in Figure 1) comprising: 
an in-vehicle communication device (i.e. antenna 11 of terminal device 10, depicted in Figure 6) configured to communicate with a server apparatus (i.e. disaster center device 300) via a wireless base station (i.e. base station 20) (see ¶0021-0023; ¶0039); and 
a control unit (i.e. processing unit 14 of terminal device 10, depicted in Figure 6).
While Fujii further discloses that the in-vehicle communication device receives an abnormal situation notification from the wireless base station (see ¶0008), Fujii does not further disclose that the control unit of the vehicle is configured to restrict at least a part of data communication with the wireless base station based on a communication condition associated with the abnormal situation notification, wherein restricting the at least a part of the data communication with the wireless base station includes at least one of reducing a frequency of data reception from the wireless base station, reducing the frequency of data transmission to the wireless base station, and reducing speed of the data communication to a predetermined value when it is determined that an amount of the data communication with the wireless base station within a predetermined period has reached a reference value when this notification is received. However, it would be obvious to further restrict communication between the wireless base station and the in-vehicle communication device in the event of a disaster, as occurs in Fujii (see ¶0005), in light of Igarashi.
Specifically, Igarashi teaches a similar system in which a base station 102 (similar to the wireless base station taught by Fujii) communicates with a server 110 (similar to the server apparatus taught by Fujii) via a portable terminal 106 (similar to the in-vehicle communication device taught by Fujii, described in ¶0101 as being a terminal such as a mobile phone) (see Figure 1). Igarashi further teaches that when the base station 102 transmits an advance notice signal to the portable terminal 106 in step S206 of Figure 4 (similar to when the in-vehicle communication device receives an abnormal situation notification from the wireless base station taught by Fujii), the portable terminal control unit 122 controls to transition to the state restriction mode in step S212, so as to restrict at least a part of data communication with base station 102 based on a communication condition (i.e. state restriction signal received in step S210) associated with the abnormal situation notification (see ¶0038-0041, with respect to Figure 4), wherein restricting the at least a part of the data communication with base station 102 includes reducing a frequency of data reception from base station 102 (see ¶0042, regarding that in state restriction mode, an intermittent reception function of waiting for a predetermined signal from the base station 102 is set significantly longer than a normal cycle).
In Fujii, communication occurs between a terminal provided in a vehicle and a base station. In Igarashi, communication occurs between a terminal and a base station. However, Fujii teaches embodiments of its terminal as a mobile phone in ¶0101; therefore, it would be obvious to utilize the operations performed by the mobile phone of Igarashi for the vehicle-based system of Fujii.
Since the systems of Fujii and Igarashi are directed to the same purpose, i.e. communicating between a base station and a terminal in the event of a disaster, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Fujii, so as to be further configured to, when the in-vehicle communication device receives an abnormal situation notification from the wireless base station, restrict at least a part of data communication with the wireless base station based on a communication condition associated with the abnormal situation notification, wherein restricting the at least a part of the data communication with the wireless base station includes at least one of reducing a frequency of data reception from the wireless base station, reducing the frequency of data transmission to the wireless base station, and reducing speed of the data communication to a predetermined value when it is determined that an amount of the data communication with the wireless base station within a predetermined period has reached a reference value, in light of Igarashi, with the predictable result of suppressing electricity consumption in the event of a disaster (¶0010 of Igarashi).
Claim 2
Igarashi further teaches that the communication condition includes a condition on at least one of content of data for which data transmission is permitted, a time range in which the data transmission is permitted, an area in which the data transmission is permitted, and an application permitted to be used in the data transmission (see ¶0041-0042, regarding the state restriction signal controls transition to the state restriction mode, in which outgoing and incoming calls and operations on all other applications are restricted, where the only function that can be performed is intermittent reception function; ¶0046-0048, regarding the restriction pertaining to predetermined areas and a predetermined time period from the detection of a disaster).
Claim 4
Igarashi further teaches that the abnormal situation notification includes at least one of a request for conserving electric power and an emergency warning (see ¶0039, regarding that the advance notice signal is transmitted when a disaster is detected).
Claim 6
Igarashi further teaches that the portable terminal control unit 122 (similar to the control unit taught by Fujii) is configured to: 
when the at least a part of the data communication is restricted (i.e. step S212 of Figure 4), search for an alternative to the restricted data communication (see ¶0049, regarding that the portable terminal 106 waits for the rescue support start signal in step S216 before switching to notification mode); and 
when the alternative is detected (i.e. step S216 in Figure 4), use the alternative (see ¶0049, with respect to step S218 of Figure 4, regarding that portable terminal 106 is controlled to transition to notification mode in response to receiving the rescue support start signal in step S216).
The limitation of “an alternative to the restricted data communication” may be broadly interpreted as an operation that is capable of occurring upon restriction and does not require the same operation. In this case, the “notification mode” may reasonably teach an alternative.
Claim 7
Igarashi further teaches that the portable terminal control unit 122 (similar to the control unit taught by Fujii) is configured to, when portable terminal 106 (similar to the in-vehicle communication device taught by Fujii) receives an instruction to discard the communication condition from base station 102 (similar to the wireless base station taught by Fujii), release a restriction on the data communication (see ¶0048, regarding that base station 102 transmits a restriction release signal for releasing the state of the restriction mode of the portable terminal 106).
Claim 8
It is clear that when the ignition of the vehicle of Fujii is off or when the portable terminal of Igarashi is powered off, communication between the base stations and terminals of Fujii and Igarashi, respectively, cannot occur, and therefore, the control unit is configured to, when a powered off ignition power source or a powered off auxiliary power source is detected, further restrict at least another part of the data communication.  
Claim 10
As discussed in the rejection of claim 1, Fujii discloses that the in-vehicle communication device (i.e. terminal device 10) is configured to receive, from the server apparatus (i.e. disaster center device 300), data pertaining to disaster information via the base station device 20 (see ¶0021-0026, with respect to Figure 1).
The “data” is modified in light of Igarashi, such that portable terminal 106 (similar to the in-vehicle communication device taught by Fujii) is configured to receive data including the communication condition separately from the abnormal situation notification (see Figure 4, depicting advance notice signal received in step S206 and state restriction signal received in step S210).
Claim 11
The combination of Fujii and Igarashi discloses the claimed communication control method for a vehicle, as described in the rejection of claim 1.
Claim 12
The combination of Fujii and Igarashi discloses the claimed non-transitory storage medium storing a program executable by a vehicle (see ¶0009 of Fujii), as described in the rejection of claim 1.
Claim 13
The combination of Fujii and Igarashi discloses the claimed in-vehicle communication device configured to perform the processes described in the rejection of claim 1.
Claim 14
The combination of Fujii and Igarashi discloses the claimed communication control method for an in-vehicle communication device, as described in the rejection of claim 1.
Claim 15
The combination of Fujii and Igarashi discloses the claimed non-transitory storage medium storing a program executable by an  in-vehicle communication device (see ¶0009 of Fujii), as described in the rejection of claim 1.
Claim 16
The combination of Fujii and Igarashi discloses the claimed system (see Figure 1 of Fujii) comprising a server apparatus (i.e. disaster center apparatus 300) that inherently comprises a server communication unit and a server control unit, in light of its functions described in ¶0021-0026, with respect to Figure 1, and an in-vehicle communication device (i.e. terminal device 10), as described in the rejection of claim 1.
Claim 17
Fujii further discloses that the server communication unit is configured to communicate with an in-vehicle communication device (see ¶0021-0026), and the server control unit is configured to transmit disaster information (similar to the abnormal situation notification taught by Igarashi) to the in-vehicle communication device (see ¶0021-0026).
Claim 18
The combination of Fujii and Igarashi discloses the claimed communication control method for a communication control system including an in-vehicle communication device (i.e. terminal device 10) that is a terminal and a server apparatus (i.e. disaster center apparatus 300), the communication control method described in the rejection of claim 1.
Claim 19
Fujii further discloses that the transmitting disaster information (similar to the abnormal situation notification taught by Igarashi) to the terminal includes transmitting the notification to a vehicle configured to communicate with the server apparatus via the wireless base station (see ¶0021-0026).
Claim 20
The combination of Fujii and Igarashi discloses the claimed system described in the rejection of claim 16.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Igarashi, and in further view of Ghannam et al. (US 2019/0250621 A1), hereinafter Ghannam.
Claim 5
The combination of Fujii and Igarashi does not further disclose that the restricted data communication includes data communication of an image captured by an image capturing device provided in the vehicle. However, it would be obvious to collect image data from the vehicle of Fujii in the event of a disaster, in light of Ghannam.
Specifically, Ghannam teaches a similar system in which vehicles 10-12 (similar to the in-vehicle communication device taught by Fujii) communicate with a remote emergency response center 15 (similar to the server apparatus taught by Fujii) via transmitting station 23 (similar to the wireless base station taught by Fujii) (see ¶0016, with respect to Figure 1). Ghannam further teaches that upon receiving an earthquake warning message in step 60, the onboard emergency management system of the vehicle issues a power conservation message, so as to deactivate particular functions (see ¶0028, with respect to step 64 of Figure 3) (similar to the restricted data communication taught by the combination of Fujii and Igarashi), where Ghannam further transmits exterior camera views detected by the emergency management controller of the vehicle to the emergency response center, i.e. data communication of an image captured by an image capturing device provided in the vehicle (see ¶0033, with respect to step 74 of Figure 3; ¶0023, with respect to Figure 2, describing the cameras 53 mounted in the vehicle).
Since the systems of Ghannam, Fujii, and Igarashi are directed to the same purpose, i.e. communicating between a base station and a terminal in the event of a disaster, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fujii and Igarashi, such that the restricted data communication includes data communication of an image captured by an image capturing device provided in the vehicle, in light of Ghannam, with the predictable result of assisting in detecting and quantifying earthquake events and the resulting damages caused (¶0025 of Ghannam).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Igarashi, and in further view of Official Notice.
Claim 9
As discussed in the rejection of claim 1, Fujii discloses that the in-vehicle communication device (i.e. terminal device 10) is configured to receive, from the server apparatus (i.e. disaster center device 300), data pertaining to disaster information via the base station device 20 (see ¶0021-0026, with respect to Figure 1). The “data” is modified in light of Igarashi, such that portable terminal 106 (similar to the in-vehicle communication device taught by Fujii) is configured to receive data including the communication condition and the abnormal situation notification (see Figure 4, depicting advance notice signal received in step S206 and state restriction signal received in step S210). 
Igarashi does not specifically teach that the communication condition is received together with the abnormal situation notification. However, it would be capable of instant and unquestionable demonstration to receive these two signals at the same time, such that both signals are received in step S206, and steps S208 and S212 are performed separately to allow the user the option to prevent transition to state restriction mode if necessary (see ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reception of the communication condition and the abnormal situation notification of Igarashi, so as to be received by the portable terminal together, in light of Official Notice, so as to further suppress power consumption by further reducing the number of reception cycles of the portable terminal of Igarashi (¶0041-0042 of Igarashi). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661